DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 6-28, 30-31, 33, and 35-36 are currently pending.

Response to Arguments
The objections to the drawings are withdrawn in light of the amendments to the drawings, filed 10/18/2022.
The objections to claims 6-15, 17-18 and 26 are withdrawn in light of the amendments to the claims, filed 10/18/2022.
The rejections of claims 7 (actually 8) and 16-33 under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims, filed 10/18/2022.
The rejections of claims 25-31 under 35 U.S.C. 101 have been withdrawn in light of the amendments to the claims, filed 10/18/2022, wherein independent claim 25 is now directed to the inventive concept of prescribing an exercise regime based on computations to train a dynamic body motion for an exercise by a user. 
Applicant’s arguments with respect to the rejections of claims 6-24 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Regarding independent claim 6, Applicant argues that none of the cited references teaches, discloses, or suggests the amended feature of “automatically prescribing, by the CPU, the set of exercises for the user to perform related to the motion activity based upon the data signature”. It is Applicant’s contention that the recited, amended feature of claim 6 is analogous to that of now-canceled claim 32, therefore rendering claim 6 allowable (Remarks, p. 19). Examiner disagrees.
Examiner first notes that now-canceled claim 32 was dependent on claim 25 directed towards processing and training a dynamic body motion using a similarity score computed using the recited method, and as such, was found to be allowable over the prior art. That is, the limitations of claim 32, by itself, were not found by the Examiner to be allowable over the prior art. 
Examiner further notes that now-canceled claim 32 recited automatically prescribing, by the CPU, an exercise regime stored in the motion database based upon the computed similarity score for use in a biofeedback training exercise (or a comparison score between the user’s motion data and stored motion parameters for  a motion template – Specification, [0051]) (Emphasis added). Meanwhile, amended claim 6 recites automatically prescribing, by the CPU, the set of exercises for the user to perform related to the motion activity based upon the data signature (or identified motion – Specification, [0055]) (Emphasis added). Thereby, Examiner further disagrees with Applicant’s argument that, based on claim 32 not being rejected based on any prior art, claim 6 should be allowed (Remarks, p. 19). 
Claims 16 remains rejected for similar reasoning as claim 6 as above. Accordingly, claims 6-24 remain rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a method comprising automatically generat[ing] a regime file customized for the user based on the extracted motion data, wherein the regime file includes a set of exercises for the user to perform related to the motion activity, and further, wherein the regime file is automatically generated based on diagnostic parameters obtained from the motion data associated with a motion activity category (Specification, [0174]; [0300], where diagnostic, or performance, parameters relate to the golfer’s body segment performance and includes hip velocity, hip rotation, etc.). However, claim 6 also recites the amended limitation of automatically prescribing the set of exercises for the user to perform related to the motion activity based upon the data signature. Accordingly, it is unclear if the regime file including the set of exercises is automatically prescribed based on diagnostic parameters (or user performance of various motions – Specification, [0300]), or rather, based upon the data signature (or recognized motion gesture – Specification, [0055]).
Claims 7-15 are rejected by virtue of their dependencies on independent claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (U.S. Pub. No. 2006/0166737) in view of Bose et al. (hereinafter “Bose”) (U.S. Pub. No. 2017/0004358 A1).
Regarding claim 6, Bentley discloses a method for autonomous training of a body motion (Abstract) comprising: receiving, by a central processing unit (CPU), sensor data (pp. 2-3, [0024], where a computer receives sensor data) for at least one exercise performed by a user for a motion activity from one or more body mounted sensors worn by the user that are configured to communicate the sensor data (pp. 2-3, [0024]), the sensor data comprising any combination of values associated with a position, orientation, velocity, or acceleration of the one or more body mounted sensors (p. 3, [0028], where the body mounted sensor contains circuitry for sensing and reporting three-dimensional position and attitude of the sensor, as well as gyroscopic inertial sensors, accelerometers, and magnometers);
	analyzing, by the CPU, the received sensor data to form motion data (p. 3, [0030-0031], where the processing computer can perform calculations on the sensor data to generate performance data, such as shoulder angle or club-face angle, among others; p. 5, [0047], where sensor data is processed into motion data representing pre-defined selected performance parameters);
	storing, by the CPU, the motion data in a motion database (pp. 2-3, [0024], where sensor data is received by the computer and a database system; p. 6, [0052], where the results of the analyzing, including the motion data, may be stored in a local or remote computer database);
processing, by the CPU, the motion data to automatically generate a regime file customized for the user based on the motion data, the regime file including a set of exercises for the user to perform related to the motion activity (Abstract; p. 2, [0020-0021], where, based on the analyzed data, a user-specific training regime with exercises is prescribed);
automatically prescribing, by the CPU, the set of exercises for the user to perform related to the motion activity based upon the data signature (p. 2, [0020-0021; p. 4, [0038], where exercises related to the motion activity (i.e., golf) are automatically prescribed to the user based on the processed data); and
generating, by the CPU, a user interface displaying a representation corresponding to motion indicated by the motion data (p. 7, [0087]; p. 11, [0125], where a motion is displayed among user-settable parameters),
	wherein the regime file is automatically generated based on diagnostic parameters obtained from the motion data associated with a motion activity category (Abstract; p. 2, [0020-0021]; p. 4, [0038], where a user-specific training regime with exercises is automatically prescribed based on the motion data).
While Bentley does not expressly disclose recognizing, by the CPU, that a motion gesture for the motion activity has occurred based on a data signature determined in the motion data, Bose teaches that limitation (p. 34, [0299-0300], where angular and linear velocity signatures characteristic of a typical golf swing are detected to determine whether a valid golf club and golf ball impact occurred during the golf swing analysis). Further, Bose teaches wherein the CPU determines the data signature by comparing the buffered sensor data with a database of motion signatures and matches at least a portion of the buffered motion data with one of the motion signatures (pp. 2-3, [0017], where motion analysis data may be compared with previously stored motion capture data or motion analysis data; p. 34, [0299], wherein the comparison is used to determine the occurrence of a typical golf swing in order to classify the impact as a valid golf club and golf ball impact and not, for example, just the user placing the golf club on the ground). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a database for storing data signatures into the system of Bentley in order to determine the motion activity being performed so that accurate feedback can be generated accordingly (p. 34, [0299], where a comparison of the captured data against stored signature data may reduce false positive of impact events). 
	Moreover, Bentley does not expressly disclose extracting, by the CPU, a portion of the motion data that includes a predetermined time window before and after the moment in which the motion gesture occurred. Yet, Bose teaches that limitation (p. 20, [0214], wherein it is known to limit data to a specific time window around a particular motion event). It would have been obvious to extract and process only a portion of the motion data in interest, as taught by Bose, (i.e., when the user is performing a motion gesture) in order to reduce the motion data to a meaningful small subset of data for more accurate processing and generation of a personalized exercise regime, as well as to decrease power usage (p. 20, [0214]).

Regarding claim 7, Bentley and Bose teach all claim limitations of claim 6 as discussed above. Further, Bose teaches wherein the data signature is determined based on at least one of acceleration data, rotational velocity data, and orientation for the motion activity (p. 34, [0299], where recognition of a valid golf club and golf ball impact as a result of a typical golf swing is based on angular and linear velocity). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Bentley to compare the data collected by the wearable sensors with reference data stored in a database in order to identify a data signature of a motion gesture for a motion activity for improved system-user interactions (i.e., tailored, real-time feedback/prescriptions) (p. 34, [0299-0300]).

Regarding claim 8, Bentley and Bose teach all claim limitations of claim 6 as discussed above. Further, Bose teaches wherein the one or more body mounted sensors (p. 9, [0050], where motion capture elements include sensors worn on particular portions of a user’s body) each comprise an inertial sensor (p. 7, [0033], where the motion capture element includes a sensor configured to capture orientation, position, velocity, acceleration, proximity, pressure or strain), a local processor (p. 7, [0033], microcontroller), a local data buffer (p. 7, [0033], memory), and a transceiver (p. 7, [0033], radio to transmit the data to a mobile device, for example), the sensor data being initially buffered in the local data buffer (p. 7, [0033], where the sensor data is stored in the memory before being transmitted to the mobile device), whereby upon recognition that the motion capture has occurred, the local processor extracts from the local data buffer sensor data in the predetermined time window before and after the moment in which the motion gesture occurred and only the extracted buffer motion data is transmitted to a transceiver of the CPU (p. 7, [0033], where the microcontroller of the sensor is configured to collect data in an optimal manner with respect to a specific type of movement). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to collect and process only sensor data related to a recognized movement of interest, as taught by Bose, in order to reduce power usage and bandwidth (pp. 3-4, [0019]; p. 20, [0214], where the system is configured to intelligently power down portions of their circuitry to save power, for example power down transceivers until motion is detected of a certain type).

Regarding claim 9, Bentley and Bose teach all claim limitations of claim 6 as discussed above. Further, Bose teaches wherein the one or more body mounted sensors are networked together so that sensor data may be transmitted from one or more sensors to a local data buffer existing in another of one or more body mounted sensors and the aggregate sensor data from the one or more body mounted sensors is transmitted from that local data buffer to the CPU transceiver (Abstract; p. 8, [0036], where data from multiple sensors is stored in the memory of the motion capture element to be transmitted to a computer). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to integrate the sensors of Bentley, as taught by Bose, in order to transmit all data relating to a single motion at once to the computer to aid with processing of the motion data (p. 8, [0036-0037]).

Regarding claim 10, Bentley and Bose teach all claim limitations of claim 6 as discussed above. Further, Bose teaches wherein the motion activity is a golf swing (p. 34, [0299], wherein the motion activity is a golf swing). Moreover, Bose teaches wherein the data signature relates to an impact that occurs when the user strikes a golf ball (p. 4, [0022]; p. 6, [0029]; p. 33, [0290]; p. 34, [0299], where for golf, the event detected can be the impact of the club head with the ball), the impact being measured from sensor data transmitted from a handset sensor, a wrist sensor, and/or a club mounted sensor (p. 3, [0018]; p. 8, [0039, 0044], where the wearable sensors can be integrated or attached to sporting equipment, such as a golf club, and/or within a garment accessory that may be worn around the wrist of the user). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention that the ability to detect motion activity related to a golf swing motion pattern includes data relating to when a user strikes a golf ball during the user’s golf swing. 

Regarding claim 11, Bentley and Bose teach all claim limitations of claim 6 as discussed above. Further, Bose teaches wherein the motion activity is a baseball swing (p. 11, [0111], where the specific type of movement sensed includes a baseball swing). Further, Bose teaches wherein the data signature relates to an impact that occurs when the user strikes a baseball (p. 20, [0209], wherein for baseball, the event can be a ball striking a baseball bat), the impact being measured from sensor data transmitted from a wrist sensor and/or a bat mounted sensor (p. 6, [0029], where the sensor may be located into the handle of, or end of, a baseball bat). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wearable sensors in Bentley to further detect patterns associated with baseball, which are similar to those in golf and tennis (Bentley, p. 13, [0158]). 

Regarding claim 12, Bentley and Bose teach all claim limitations of claim 6 as discussed above. Further, Bentley discloses wherein the user interface comprises a tile display (Figs. 9 & 10A), the tile display comprising a plurality of tiles that are customizable (p. 5, [0047], where the user interface includes a display of multiple, selectable configurations), each of the tiles displaying data in real time that corresponds to the motion indicated by the motion data (p. 5, [0047], where the results of the analyzed data are presented in real-time). 

Regarding claim 13, Bentley and Bose teach all claim limitations of claim 12 as previously discussed above. Further, Bentley discloses wherein the data displayed on each of the plurality of tiles comprises at least one of a shoulder flexion, hip flexion, hand flexion, upper arm flexion, shoulder tilt, hip tilt, upper arm tilt, shoulder alignment, hip alignment, hand alignment, upper arm alignment, shoulder rotation, hip rotation, hand rotation, upper arm rotation, pelvis rotation, torso rotation, shoulder lateral bend, hip lateral bend, hand lateral bend, upper arm lateral bend, shoulder pitch, hip pitch, hand pitch, upper arm pitch, shoulder angle, hip angle, hand angle, upper arm angle, shoulder direction, hip direction, hand direction, upper arm direction, torso rotational velocity, pelvis rotational velocity, hand rotational velocity, upper arm rotational velocity, spine angle, pelvis angle, wrist angle, spine direction, pelvis direction, wrist direction, upper bod bend, upper body side bend, pelvis bend, pelvis side bend (Fig. 10A, where an animation depicting hand orientation can be displayed in a customizable tile; Figs. 10D-10G, where other data may be displayed in another tile, such as hip rotation and shoulder rotation).

Regarding claim 14, Bentley and Bose teach all claim limitations of claim 6 as discussed above. Moreover, Bentley discloses wherein the CPU further processes motion data to compute and display a peak speed sequence, the peak speed sequence being an order in which two or more body segments of the user reach their peak speed during the motion activity (p. 4, [0034]; p. 11, [0132], where performance parameters such as speed, or maximum peak rotational velocity of each body segment, are processed and displayed), and wherein the CPU compares the user’s peak speed sequence with a stored peak speed sequence associated with the user or another user and displays the comparison (Abstract; p. 8, [0092], where the motion data is compared with existing data for the same performance parameters and is displayed). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize only extracted, meaningful data over a specific window(s) of time, as taught by Bose, in order to reduce the motion data to a meaningful small subset of data for more accurate processing and generation of a personalized exercise regime, as well as to decrease power usage (p. 20, [0214]).

Regarding claim 15, Bentley and Bose teach all claim limitations of claim 6 as discussed above. While Bentley discloses a computer-based motion analysis system with display capability, such as a laptop computer, Bentley does not expressly disclose such a system executable on a mobile device (p. 7, [0087], where the motion data is processed and displayed on a laptop computer with suitable application software). Yet, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize any portable device, such as a tablet, smartphone, or other mobile device with suitable application software in place of the laptop computer for easier transportation and continuous monitoring and processing of motion data (See Bose, p. 1, [0004]; pp. 2-3, [0017, 0019], where a motion capture system utilizes an application that executes on a mobile device or other computer for processing and displaying data).
Claims 16-17 & 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (U.S. Pub. No. 2006/0166737 A1) in view of Kord (U.S. Pub. No. 2009/0312152 A1).
Regarding claim 16, Bentley discloses a method for automatically recommending a training exercise based on a user’s performance (Abstract; p. 7, [0086], where exercises are prescribed and adjusted automatically based on a user’s performance), the method comprising:
receiving, by a central processing unit (CPU), first sensor data associated with a motion activity for the user via at least one sensor (p. 7, [0086], where sensors collect sensor data of a motion executed by the user during Test 100 while the user conducts an athletic motion of interest);
prescribing, by the CPU, a first training exercise associated with the motion activity, the first training exercise obtained from an exercise database (p. 7, [0086], where specific exercises are accessed from a database and prescribed to the user based on the analyzed collected data), and the first sensor data being received for a predetermined period of time before the first training exercise is prescribed (Fig. 1; p. 7, [0086], where the step Test 100 is performed before the step Prescribe 500);
receiving, by the CPU, second sensor data associated with the user’s performance of the first training exercise (Fig. 1; p. 7, [0086], where the user is instructed to practice the exercise in accordance with the prescription);
receiving, by the CPU, third sensor data associated with the motion activity via the at least one sensor, the third sensor data being received for a predetermined period of time after the first training exercise is performed (Fig. 1; p. 6, [0056]; p. 7, [0086], where the cycle of test, collection, analysis, report, prescription, and exercise is repeated until a desired level of performance is reached); and
automatically prescribing, by the CPU, a recommended training exercise for the motion activity based at least in part on the first scoring value for use in a biofeedback training exercise (Fig. 1; p. 2, [0021]; p. 4, [0034], [0038]; p. 7, [0086], where, in biofeedback mode, the user follows exercises prescribed based on the user’s performance (first scoring value)), wherein the exercise database comprises one or more training exercises associated with one or more training activity (p. 7, [0086], where the database 700 includes a library of standard exercises for generating prescriptions of appropriate practice exercises).
While Bentley discloses analyzing the collected sensor data by “accessing a database of related data for comparison and for relating types and degrees of deviations in performance from benchmark values” (p. 7, [0086]), Bentley does not expressly disclose calculating output “scores” (SBEFORE and SAFTER) based on the received sensor data. However, Kord teaches generating scores indicative of performance of an exercise(s) performed by a user (p. 2, [0019], where a user’s performance may be scored based on the result of a comparison of the user’s performance of a particular exercise or set of exercises with stored data).
Furthermore, Bentley discloses determining a change in performance between the most recent performance test and prior reported test results (i.e., a change in the SBEFORE and SAFTER) for the prescribed exercise (p. 7, [0086]) and assigning a scoring value to the calculated change in the first and second output (performance) scores (p. 2, [0022], where a performance report provides the degree of changes in performance that the user has experienced). Finally, Bentley discloses storing the values in the motion database (p. 7, [0086], where benchmark values, such as prior reported performance test results, are stored in database 700).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize a scoring system, as taught by Kord, in the method disclosed in Bentley to easily compute and compare values indicative of user performance so that the exercise regime can be accurately tailored and updated according to the specific user in order to help achieve the user’s exercise goals. 

Regarding claim 17, Bentley and Kord teach all claim limitations of claim 16 as discussed above. Further, Bentley discloses repeating the steps of claim 16 for additional user movements (fourth, fifth, sixth sensor data) and additional exercises (second training exercise) (Bentley, Fig. 1; p. 7, [0086], where prescribe 500 includes instructing the user to practice multiple exercises in accordance with the prescription and wherein the cycle depicted in Fig. 1 is repeated as often as desired).

Regarding claim 19, Bentley and Kord teach all claim limitations of claim 16 as discussed above. Further, Bentley discloses wherein the motion database comprises a plurality of data fields, including at least one of the following: sensor data, outcome data for the motion activity, participant ID, exercise ID, and a timestamp (pp. 2-3, [0024]; p. 8, [0089], where a database system includes sensor data).

Regarding claim 20, Bentley and Kord teach all claim limitations of claim 16 as discussed above. Further, Bentley discloses wherein the motion activity is a golf swing or a baseball bat swing (pp. 2-3, [0024], where the motion activity is a golf swing).

Regarding claim 21, Bentley and Kord teach all claim limitations of claim 20 as previously discussed above. Further, Bentley discloses wherein the first output score (SBEFORE) is calculated based on all golf swings or baseball bat swings taken during the predetermined period of time before the first training exercise was prescribed (p. 3, [0032]; p. 7, [0086], where sensors collect sensor data of the motion executed by the user during Test 100 while the user conducts an athletic motion of interest over time), and the second output score (SAFTER) is calculated based on all golf swings or baseball bat swings taken during the predetermined period of time after the first training exercise was performed (p. 3, [0032]; p. 7, [0086], where sensors collect sensor data of the motion executed by the user during Test 100 while the user conducts an athletic motion of interest over time), whereby the first and second output scores comprise a performance or diagnostic parameter of interest (p. 3, [0030]; p. 4, [0037], where the sensor data is processed into performance parameter(s) of interest).

Regarding claim 22, Bentley and Kord teach all claim limitations of claim 21 as previously discussed above. Further, Bentley discloses wherein the first and second output scores correspond to an average carry distance, a roll distance, or an average distance traveled off line of a golf ball for all golf swings taken before the first training exercise was prescribed and after the first training exercise was performed, respectively (p. 3, [0031], where, in a golf swing motion analysis system, inertial sensor data may be processed into the following parameters: carry distance, roll distance, and distance traveled off line).

Regarding claim 23, Bentley and Kord teach all claim limitations of claim 16 as discussed above. Further, Bentley discloses wherein the at least one sensor comprises a body mountable inertial sensor (p. 3, [0028]; p. 7, [0087], where a set of inertial sensors are attachable to the user’s body).

Regarding claim 24, Bentley and Kord teach all claim limitations of claim 16 as discussed above. Further, Bentley teaches wherein the at least one sensor comprises a body mountable inertial sensor and/or a club mounted inertial sensor (p. 3, [0028], where a set of inertial sensors are attached to the user’s body and/or device such as golf club).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (U.S. Pub. No. 2006/0166737 A1) in view of Kord (U.S. Pub. No. 2009/0312152 A1) and in further view of Aragones et al. (hereinafter “Aragones”) (U.S. Pub. No. 2012/0183940 A1).
Regarding claim 18, Bentley and Kord teach all claim limitations of claim 17 as discussed above. However, neither Bentley nor Kord teach ranking, by the CPU, the first and second scoring values based on level of improvement over the first output score. Yet, Aragones teaches that limitation (pp. 11-12, [0117], where a user is assigned a skill level shadow based on their level of improvement, and wherein the user is ranked based on their shadow size). Moreover, Aragones teaches providing, by the CPU, the recommended training exercise based at least on the first and second scoring values associated with the user (p. 11, [0110], where exercises are recommended based on the skill level shadow).
Aragones teaches a method for monitoring user performance while completing an exercise, generating a virtual shadow based on performance of the exercise (Abstract), and recommending exercise(s) to aid the user in improving in the exercise (p. 11, [0110]). Moreover, the virtual shadow may be overlapped with a virtual avatar, generating an score corresponding to how well the user performed the exercise (p. 12, [0119]). Finally, the virtual shadow size may decrease as the user’s performance of the exercise improves, and the user may be ranked based on their shadow size/level of improvement (p. 11, [0113]; pp. 11- 12, [0117]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to further include the step of analyzing the level of improvement made by the user, as taught by Aragones, in order to update the prescribed exercise regime disclosed in Bentley so that the user may efficiently reach their training goals, as well as compare their progress with other users.

Allowable Subject Matter
Claims 25-28, 30-31, 33, and 35-36 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715